Citation Nr: 9911120	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of surgery for 
breathlessness and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and L. N.

ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  In January 1999, 
the veteran testified at a hearing in Washington, D.C., 
before the undersigned Member of the Board.  The issue of a 
compensable evaluation for a bilateral hearing loss has been 
decided.  The reopened PTSD claim and the claim under 
38 U.S.C.A. § 1151 for residuals of surgery for 
breathlessness and hiatal hernia are the subjects of the 
remand appended to this decision.  


FINDINGS OF FACT

1.  The veteran has level IV hearing, left, and level II 
hearing, right. 

2.  The Board denied service connection for PTSD in September 
1994.  

3.  Evidence submitted subsequent to the September 1994 Board 
denial is new, bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.13, 4.85, 4.85a, Diagnostic Code 6100 (1998).

2.  Evidence submitted since the September 1994 Board 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  A Compensable Evaluation for a Bilateral Hearing Loss 

The Board notes that the veteran's claim for a compensable 
evaluation for a bilateral hearing loss is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). Since 
the Board is satisfied that all relevant and available facts 
have been properly developed, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Audiological history, as reported by the veteran, reveals 
decreased bilateral hearing since the mid-1970's, attributed 
to acoustic trauma resulting from the firing of a blank by a 
nearby tank during training exercises.  During his hearing 
before the Board in January 1999, he testified that his 
hearing has become much worse, that he has tinnitus, and that 
he had been given a diagnosis of Meniere's syndrome.  He 
added that he presently wears two hearing aids prescribed 
through the VA, but still must resort to reading lips on 
occasion.  He stated that his last audiological examination 
was in 1996.  The noncompensable rating for hearing loss has 
been in effect since 1988.

A VA audiological evaluation in June 1996 was later found to 
be invalid due to poor functioning of the veteran's left-ear 
hearing aid.  On VA audiology evaluation in November 1996the 
examiner recommended that the veteran be recalled for 
completion of this examination in the regular audiology 
clinic, having made clear to him that the test could not be 
completed due to the inability to obtain consistent and 
probable responses.  

Upon recall of the veteran in December 1996, audiological 
results were considered to have fair reliability and to be 
the best estimate of the veteran's organic hearing levels.  
Evaluation in pure tone thresholds, in decibels, revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
35
40
LEFT
30
35
30
35
70

The average puretone decibel loss in the right ear was 31 at 
frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second and 42 in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 70 percent in the left ear.  The results of the evaluation 
revealed, for the right ear, a mild sensorineural hearing 
loss through 4000 Hertz, dropping to a severe hearing loss at 
6000 Hertz, and recovering to the moderate range at 8000 
Hertz.  Results for the left ear revealed a mild 
sensorineural hearing loss through 3000 Hertz, dropping to a 
moderately severe hearing loss at 4000 Hertz, then to a 
profound hearing loss at the higher frequencies.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Specifically, disability 
evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes 11 
auditory acuity levels designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. §§ 4.85, Diagnostic Codes 6100 to 6110 
(1998).  

The veteran in this case has level IV hearing, left, and 
level II hearing, right.  When these numeric designations are 
applied to the criteria for rating hearing impairment, it is 
found that the current noncompensable evaluation for the 
bilateral hearing loss is appropriate, and an increased 
evaluation is not warranted.  

II.  New and Material Evidence to Reopen a Claim for Service 
Connection for PTSD.

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Veterans Appeals (Court) has held 
in Evans v. Brown, 9 Vet. App. 273 (1996), that a previously 
and finally disallowed claim may be reopened when new and 
material evidence has been presented since the time that the 
claim was finally disallowed on any basis.  In determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In order for a claim 
to be reopened and the entire record reviewed, the evidence 
must be both "new" and "material."  38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  To be 
material, it must be relevant and probative of the issue or 
issues at hand.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If the additional evidence considered is deemed 
"material," then the claim is reopened.  Wilkinson v. 
Brown, 8 Vet. App. 263 (1995).  Following reopening, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Kightly v. Brown, 
6 Vet. App. 200, 205 (1994).  Before the Board may re-
adjudicate service connection or other issues going to the 
merits, the Board is required first to determine whether new 
and material evidence has been presented.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The last final decision on the issue of service connection 
for PTSD was the decision of the Board in September 1994.  By 
rating decision in July 1995, the RO declined to reopen the 
claim.  However, the claim appears to have been reopened by 
the RO subsequently, and denied on the merits.

Evidence of record considered by the Board in its September 
1994 decision included service medical records; a DD 214, 
Report of Separation from Active Duty; VA outpatient reports 
dating from October 1987, extensive private psychiatric 
records, dating from November 1988 and a report of VA 
psychiatric examination in November 1993.  

Additional evidence submitted in support of this claim since 
the Board decision in 1994 includes multitudinous VA and 
private medical records, some of which reflect diagnoses of 
PTSD.  The additional evidence also includes lay statements 
purporting to corroborate a number of the in-service 
stressors alleged by the veteran. 

The Board finds the aforementioned evidence to be new because 
it is not redundant or cumulative of evidence previously of 
record.  It is also material because it bears directly and 
substantially on the merits of the claim and is so 
significant that it must be considered in order to fairly 
decide the issue.  The claim is, therefore, reopened.  The 
merits of the claim are addressed in the remand appended to 
this decision.  

ORDER

A compensable evaluation for a bilateral hearing loss is 
denied.  

The claim for service connection for PTSD is reopened.  


REMAND

I.  PTSD Issue

In considering the veteran's claim for entitlement to service 
connection for PTSD, the Board notes numerous and conflicting 
diagnoses relative to his psychiatric and substance abuse 
disabilities.  These include anxiety, situational anxiety, 
depression, post traumatic stress disorder, major affect 
bipolar disorder, manic depressive disease, Valium abuse, 
alcohol abuse, and history of PTSD.  The majority of these 
records are either reports of private or VA hospitalization 
or domiciliary admissions or opinions of private physicians 
providing various diagnoses, including PTSD with nexus to 
service.  

The only VA mental disorders examination was in November 
1993, in which the examiner commented categorically that the 
veteran did not have any symptoms indicative of PTSD.  Since 
that examination, however, the veteran has received clear 
diagnoses of PTSD, has been afforded extensive treatment by 
VA facilities, and has also provided corroboration of several 
stressors by means of lay evidence.  In view of Cohen v. 
Brown, 10 Vet. App. 128, 140-42 (1997) and the current 
evidence, the Board requires an updated VA mental status 
examination which would take into consideration the new 
evidence, both to the adequacy of the symptomatology as 
compared to the applicable DSM diagnostic criteria and the 
sufficiency of the claimed stressors.  

In terms of claimed stressors, the veteran initially related 
an incident in which he had been participating in training 
exercises as a "recovery specialist," whose responsibility 
it was to take broken-down vehicles to the rear.  On one 
occasion, the veteran stated that he was sitting on the 
turret of a recovery vehicle when a tank shot a blank at him, 
knocking him five or six feet to the ground. 

During a June 1997 RO hearing, he added several new 
stressors, heretofore not mentioned.  He claimed that while 
accompanying a truck driver, there had been an accident in 
which the driver had rolled the vehicle into a ditch.  Smoke 
and fumes appeared, an emergency light went on, and, thinking 
that the vehicle had caught fire, he became hysterical, ran 
into a wall, and knocked himself out.  On another occasion, 
again in accompanying a driver, they accidentally strayed 
into a mortar range and were fired upon.  Another stressor 
occurred while he was driving a sports car belonging to a 
friend.  When the hood became unstable, he slammed on the 
brakes.  The hood flew back, cutting off his friend's nose.  
The veteran said that he had felt guilty because he had never 
visited his friend in the hospital.  Another incident 
involved flying in a commercial plane, which had to make an 
unscheduled landing because of mechanical difficulties.  All 
these stressors were purported to have caused or contributed 
to the inception of PTSD.  Statements from individuals who 
reportedly served with the veteran corroborate some of the 
alleged stressors.

Accordingly, this issue is REMANDED for the following 
actions:  

1.  The veteran should be queried as to 
any recent treatment he has undergone 
since January 1998, either from private 
providers or from VA facilities.  Any 
records thus identified should be 
obtained.  

2.  The RO must make a specific 
determination as the stressor or 
stressors to which the veteran was 
exposed in service.  After addressing 
credibility questions raised by the 
record, the RO must specify what stressor 
or stressors are established by the 
record.

3.  The veteran should be afforded a VA 
psychiatric examination by a physician 
who has not previously examined him to 
provide a multiaxial evaluation pursuant 
to the American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders (Fourth Edition), 
Washington, DC, American Psychiatric 
Association, 1994.  The RO must specify 
for the examiner the stressors or 
stressors that are established by the 
record.  The purpose of the examination 
is to provide current, clear and 
unequivocal diagnoses pertaining to any 
psychiatric disorders which the veteran 
may have.  Any studies or tests deemed 
necessary by the examiner, including 
possibly a period of observation and 
evaluation, should be accomplished.  If 
the examiner provides a diagnosis of 
PTSD, he is requested to compare the 
veteran's reported symptoms as 
specifically as possible to the number 
and type of typical symptoms required for 
an accurate PTSD diagnosis.  He is also 
to review each of the veteran's claimed 
stressors to determine their sufficiency 
in causing PTSD.  Moreover, the examiner 
must reconcile his or her opinion as much 
as possible with that reached by the 1993 
VA examiner.  The veteran's claims file 
must be made available to the examiner 
for a complete study of the case prior 
to, and during, the evaluation.  

4.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD rendered by the examiner was related 
to an incident considered sufficiently 
traumatic to cause PTSD and based on 
symptomatology compatible with DSM IV 
criteria.  If these requirements are not 
met, the examination report must be 
returned as inadequate for rating 
purposes.

II.  38 U.S.C.A. § 1151 Issue

The veteran underwent a Nissen fundoplication in March 1989 
for treatment of severe reflux esophagitis secondary to a 
large hiatal hernia.  He now complains of postprandial 
abdominal pain, distention, cramping, diarrhea, and fecal 
incontinence, allegedly due to the surgical procedure.  

A September 1998 gastroenterology consultation report noted 
that the veteran was to undergo an upper gastrointestinal 
series.  The Board is unable to locate a copy of this 
examination in the claims file.  Additionally, this 
consultation report stated that the veteran's symptoms were 
"most likely" related to the surgical procedure.  No 
explanation, however, was given for this opinion.  Since this 
is a § 1151 claim, the Board must determine whether the 
veteran has additional disability that is the result of the 
aforementioned surgery. 

Since further development is required, the issue is REMANDED 
for the following actions:.  

1.  The veteran is to be queried as to 
whether he has had any recent treatment 
for any gastrointestinal disorder, 
whether from VA or from private 
providers.  These records, if any, should 
be incorporated with the claims file.  

2.  The RO is to obtain a copy of the 
upper GI series which was reportedly 
performed in September 1998.  When 
located, a report of this examination 
should be incorporated with the claims 
file.  

3.  The veteran should be scheduled for 
comprehensive gastrointestinal 
examination by a gastroenterologist who 
has not previously examined him to 
determine whether he has additional 
disability, to include postprandial 
abdominal pain, distention, cramping, 
diarrhea, and fecal incontinence, as the 
result of the March 1989 surgery.  The 
examiner should explain the rationale for 
the opinion.  It is emphasized that 
"fault" or medical "negligence" is not 
at issue.  All indicated studies must be 
undertaken, to include both upper and 
lower gastrointestinal series.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
each examiner prior to undertaking the 
respective study. 

When the requested development has been completed as to both 
the PTSD issue and the § 1151 issue, the case should again be 
reviewed by the RO.  Unless the veteran is satisfied with any 
favorable outcome and withdraws his appeal, the case then 
should be returned to the Board after compliance with the 
provisions for processing appeals, including the issuance of 
a supplemental statement of the case and provision of the 
applicable time period for response thereto.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

